Title: [Diary entry: 9 April 1760]
From: Washington, George
To: 

Wednesday Apl. 9th. Wind at No. Et. Very Cloudy and sometimes Misty. The Heavy Rains that had fallen in this few days past had made the Ground too wet for Plowing; I therefore set about the Fence which Incloses my Clover Field. Doctr. Laurie came here. I may add Drunk. Observd the Trefoil wch. I sowd on the 3d. Inst. to be coming up, but in a Scattg. manner. The Lucerne wch. was sewd at the same time and in the same manner appeard much better; & forwarder.